FILED
                           NOT FOR PUBLICATION                                NOV 03 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ORLA KENNETH LUCAS, and all other                No. 10-16602
persons similarly situated,
                                                 D.C. No. 2:09-cv-02599-NVW
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

ARIZONA SUPREME COURT
FIDUCIARY CERTIFICATION
PROGRAM, AKA Fiduciary Licensing
Program; ARIZONA SUPREME COURT,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                           Submitted October 14, 2011**
                             San Francisco, California

Before: HUG, KLEINFELD, and W. FLETCHER, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Orla Lucas appeals the district court’s dismissal of his suit against

the Arizona Supreme Court. We affirm the district court’s dismissal because

sovereign immunity principles behind the Eleventh Amendment bar this action in

federal court. See Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812

F.2d 1103, 1110 (9th Cir. 1987) (holding that “a suit against the Superior Court [of

California] is a suit against the State, barred by the eleventh amendment”).

      The Arizona Supreme Court, including its fiduciary certification program, is

an “arm of the state” for Eleventh Amendment purposes. See NAACP v. State of

California, 511 F. Supp. 1244, 1257-58 (E.D. Cal. 1981). The Eleventh

Amendment bars an action by a private citizen against a state in federal court

unless (1) Congress has abrogated state sovereign immunity under a valid grant of

constitutional authority; or (2) a state has waived it. Holley v. Cal. Dep’t of

Corrections, 599 F.3d 1108, 1111 (9th Cir. 2010). Lucas does not point to any

federal statute that abrogated the state’s sovereign immunity, nor does he suggest

that Arizona waived its immunity or consented to suit in federal court.

      Under Ex parte Young, 209 U.S. 123, 160 (1908), a plaintiff can seek in

federal court a prospective injunction against a state official for violations of

federal law. However, Lucas named the Arizona Supreme Court and its fiduciary




                                           2
certification program as Defendants; he did not name individual state officials. See

Alabama v. Pugh, 438 U.S. 781, 781-82 (1978).

      AFFIRMED.




                                         3